The following is an examiner’s statement of reasons for allowance:
In the art of record, Chaudhri et al. (2015/0379476A1) generally discloses the aspect of a calendar content database that is to store an item of calendar content a navigation system, wherein the navigation system determines a zoom level and a panning position of the map calendar as a manipulation of the map calendar enables real time shifting and version of the units of time used to render the item of calendar content a processor that is to: determine a summarization level of the item of calendar content based on the zoom level and the panning position, and in view of May et al. (2015/0178690A1) further teaches determine a display of the item of calendar content based on a relationship between a child event and a parent event. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	the calendar content items are organized using a map calendar comprising a continuous, manipulatable sequence of data organized as units of time within a coordinate plane, and wherein the coordinate plane comprises a first axis that represents time and a second axis that represents partitions of the calendar content items according to a calendar content type determine a summarization level of the at least one calendar content item based on the zoom level and the panning position of the map calendar, and as well as a relationship between the at least one item calendar content item and of at least one other calendar content item wherein determining the summarization level comprises semantically and intelligently summarizing the at least one calendar content item according to a set of rules for determining a position and a compression of the at least one calendar content item along the second axis of the coordinate plane.

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Coffman Patent No.: 8375292B2. A tool for mapping an event includes a map generator for generating an event map, a view generator for generating a zoomable and pannable view of the event map, and a display device for displaying the zoomable and pannable view of the event map, and in another aspect, a tool for annotating an event map includes a map generator for generating an event map, an annotating unit for annotating the event map based on a user input, a view generator for generating a zoomable and pannable view of the annotated event map, and a display device for displaying the zoomable and pannable view of the annotated event map.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179